DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al.  Pub. No.: US 20170072850 A1, in view of Breed, Patent No.:  US 9102220 B2, further in view of Wang et al., Pub. No.: US 20090040054 A1, and further in view of Funk et al. Pub. No.: US 20120212353 A1.

Regarding claims 1 & 10, Curtis et al. discloses a data collection and processing device & a method in a vehicle configured to provide predicted vehicular event  warning and/or evasion, the device comprising at least one of a plurality of sensors and a signal interface to the plurality of sensors ([0034]”The data set is preferably generated and/or collected by ; 
a memory configured to store a plurality of instructions and a pre-trained pattern recognition algorithm ([0023] The processing module can be a microprocessor, CPU, GPU, or any other suitable processing unit. The processing module can optionally include memory (e.g., flash, RAM, etc.) or any other suitable computing component. The processing module is preferably powered from the vehicle connector, but can alternatively or additionally be powered by an on-board power system (e.g., battery) or be otherwise powered.).
Curtis et al. is silent on “pre-trained pattern recognition algorithm”, however 
Breed teaches Vehicular Crash Notification System and discloses 
a memory configured to store a plurality of instructions and a pre-trained pattern recognition algorithm (col.15 lines 16-29 (94) “A memory device for storing images of the passenger compartment, and also for receiving and storing any other information, parameters and variables relating to the vehicle or occupancy of the vehicle, may be in the form of a standardized "black box" (instead of or in addition to a memory part in a processor 20).” & (col.68 lines 64-67 & col.69 lines 1-25, (394) “The key to this technology can be the use of trained pattern recognition algorithms and particularly the artificial neural network. Here, as in the other cases above and in patents and patent applications referenced above, the pattern recognition system is trained to recognize the pattern of the headlights of an oncoming vehicle or the tail lights of a vehicle in front of vehicle 136 and to then dim the headlights when either of these conditions is sensed. It is also trained to not dim the lights for other reflections such as reflections off of a sign post or the roadway.”).
Breed teaches that these features are useful to provide new and improved arrangements and methods for providing data about a crash involving a vehicle and/or occupants of the vehicle after the crash to a remote facility (see col.4 lines 37-40, (9)).

Further Curtis et al. discloses,
a processor, coupled to the plurality of sensors via the signal interface and to the memory, wherein the processor is configured to execute the plurality of instructions to ([0023] “The processing module can additionally function as a processing hub that performs all or most of the resource-intensive processing in the method. For example, the processing module can: route sensor measurements from the sensor module to the vehicle notification system, process the sensor measurements to extract data of interest, generate user interface elements (e.g., warning graphics, notifications, etc.), control user interface display on the vehicle notification system, or perform any other suitable functionality. The processing module can additionally generate control instructions for the sensor module and/or vehicle notification system (e.g., based on user inputs received at the vehicle notification system, vehicle operation data, sensor measurements, external data received from a remote system directly or through the vehicle notification system, etc.), and send or control the respective system according to control instructions. Examples of control instructions include power state instructions, operation mode instructions, vehicle operation instructions, or any other suitable set of instructions. The processing module can be a microprocessor, CPU, GPU, or any other suitable processing unit. The processing module can optionally include memory (e.g., flash, RAM, etc.) or any other suitable computing component.” & [0024] “The communication system of the hub functions to communicate with the sensor module and/or vehicle notification system. The communication system can additionally or alternatively communicate with a remote processing module (e.g., remote server system).”):
receive real-time data from the plurality of sensors relating to at least one of a current vehicle condition and a current driver condition ([0026] “In one example, the on-board 
Curtis et al. in view of Breed et al. is not explicit on  “to predict the likelihood of predefined vehicle events will occur”. However, Wang et al., US 20090040054 A1, teaches REAL-TIME DRIVING DANGER LEVEL PREDICTION and modifies the silence of Curtis et al. on; 
predict, by processing at least a portion of the real-time data through the pre-trained pattern recognition algorithm, a likelihood that at least one of a plurality of predefined vehicle events will occur wherein the pre-trained pattern recognition algorithm comprises a pattern recognition module that is trained to predict the likelihood that the at least one of the plurality of predefined vehicle events will occur using previously- collected event data, which corresponds to data collected in association with at least one of the plurality of predefined vehicle events ([0009] “The learning algorithm includes one of: Hidden Markov Model, Conditional Random Field and Reinforcement Learning. The vehicle dynamic parameter includes one or more of: driver's lateral lane position, steering wheel angle, longitudinal acceleration, longitudinal velocity, distance between vehicles. The driver's physiological data includes one or more of: respiration, heart rate, blood volume, skin temperature, skin conductance. The driver behavior feature can be a PERCLOSE feature. The driver behavior feature can capture fatigue, vision, distraction. The method includes training the learning algorithm and performing off line cross-validation. The system can predict driving danger in real time. The system can communicate a reason that caused it to predict driving danger to help a user understand the risk(s). & [0022] FIG. 1 shows one and 
previously-collected interval data, which corresponds to data collected at predetermined time intervals unassociated with the plurality of predefined vehicle events ([0027] The third set of features collected is the vehicle's dynamic parameters (F.sub.3), including speed, acceleration/deceleration, steering angle, lane position, etc. physical data from the vehicle. The advantages of using the vehicle's dynamic data are firstly, collecting vehicle dynamic data is non-intrusive to the driver, and secondly, the dynamic data is a direct reflection of the vehicle's state, hence it's more sensitive to the change of driving danger level due to either the changes of driver's physiological state or the vehicle/environment condition. In the study, the vehicle dynamic parameters are collected from a driving simulator called "STISIM" by Systems Technology, Inc. STISIM is a PC based interactive driving simulator that allows the user to control all aspects of driving such as throttling, breaking and steering....During simulation, "STISIM" outputs the vehicle's dynamic parameters simultaneously.” & [0028] Next, the process to derive Statistical Features is discussed. Although the F.sub.1, F.sub.2 and F.sub.3 data are all time-stamped for synchronization, they are of different sample rate (32, 3 and 30 samples per second, respectively). In addition, dropped samples are detected.” & [0035] During the danger level prediction phase, the whole input feature vector sequence is segmented into smaller sequences (frames) with fixed length and step size. Each frame of features are fed to both the "safe" and "crashed" HMMs. The danger level DL at time t is selected to be the logarithm likelihood of the frame being generated by the "crashed" HMM over that generated by the "safe" HMM,).  
Wang et al. teaches that these features are useful to predict driving danger by capturing vehicle dynamic parameter, driver physiological data and driver behavior feature; applying a learning algorithm to the features; and predicting driving danger. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Wang et al. with the system disclosed by Curtis et al. in order to predict driving danger by capturing vehicle dynamic parameter, driver physiological data and driver behavior feature; applying a learning algorithm to the features; and predicting driving danger. (see col.4 lines 37-40, (9)).
Curtis et al. in view of Wang et al. is silent on “first/second warning type” & “first/second threshold” however, Fung et al teaches System And Method For Responding To Driver Behavior and discloses
output a first warning type if the likelihood is predicted to be above a first threshold but not above a second threshold ([0154] In step 458, response system 199 may determine a control parameter. The term "control parameter" as used throughout this detailed description and in the claims refers to a parameter used by one or more vehicle systems. In some cases, a control parameter may be an operating parameter that is used to determine if a particular function should be activated for a given vehicle system. For example, in situations where an electronic stability control system is used, the control parameter may be a threshold error in the steering yaw rate that is used to determine if stability control should be activated. As another example, in situations where automatic cruise control is used, the control parameter may be a parameter used to determine if cruise control should be automatically turned off. Further examples of control parameters are discussed in detail below and include, but are not limited to: stability control activation thresholds, brake assist activation thresholds, blind spot monitoring zone thresholds, time to collision thresholds, road crossing thresholds, lane keep assist system status, low speed follow status, electronic power steering status, auto cruise control status as well as other control parameters. & [0230] In order to accommodate changes in brake assist due to drowsiness, the initial threshold setting may be modified according to the state of the driver. In step 2954, response system 199 determines the body state index of the driver using any method 
output a second warning type and/or conducting a vehicle evasive maneuver if the likelihood is predicted to be above the second threshold ([0250] The first threshold parameter and the second threshold parameter could have any values. In some cases, the first threshold parameter may be less than the second threshold parameter. In particular, if the driver is drowsy, it may be beneficial to use a lower threshold parameter, since this corresponds to warning a driver earlier about a potential collision. If the current distance or time is less than the threshold distance or time (the threshold parameter), collision warning system 234 may warn the driver in step 3516. Otherwise, collision warning system 234 may not warn the driver in step 3518. & [0288] Generally, the zone threshold can be determined using the initial threshold setting (determined in step 4452) and the blind spot zone coefficient. For example, if the blind spot zone coefficient has a value of 25%, the zone threshold may be up to 25% larger than the initial threshold setting. In other cases, the zone threshold may be up to 25% smaller than the initial threshold setting. In other words, the zone threshold may be increased or decreased from the initial threshold setting in proportion to the value of the blind spot zone coefficient. Moreover, as the value of the zone threshold changes, the size of the blind spot zone or blind spot detection area may change. For example, in some cases, as the value of the zone threshold increases, the length of the blind spot detection area is increased, resulting in a larger detection area and higher system sensitivity. Likewise, in some cases, as the value of the zone threshold decreases, the length of the blind spot detection area is decreased, resulting in a smaller detection 
Fung et al. teaches that these features are useful for assessing driver behavior including monitoring vehicle systems and driver monitoring systems to accommodate for a driver's slow reaction time, attention lapse and/or alertness.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Fung et al. with the system disclosed by Curtis et al. in order for assessing driver behavior including monitoring vehicle systems and driver monitoring systems to accommodate for a driver's slow reaction time, attention lapse and/or alertness.

Regarding claims 3 & 12, Curtis et al. discloses the device of claim 1 & the method of claim 10, wherein the previously-collected event data is collected over a predetermined window of time that corresponds to a time of occurrence of the at least one of the plurality of predefined vehicle events ([0067] The method can additionally include determining that the imminent driving event occurred at an actual event time (e.g., based on the second data set). Determining the actual event time can allow for comparison with a predicted event time, and/or can allow any other suitable use. The actual event time can be the second collection time, a predetermined time duration post the second collection time, or be any other suitable time. & [0079] The method can additionally include generating an additional notification S300, which functions to utilize the updated user profile. Generating an additional notification S300 can include repeating any or all elements of S100 and/or S200, and can additionally include any other suitable elements. The repeated elements of S100 and/or S200 can be performed identically to, in a similar manner as, or differently from their first and/or previous performance. S300 can include elements of S100 and/or S200 not performed during the first and/or previous performance of S100 and/or S200. S300 is preferably performed based on the updated user profile, but can additionally or alternatively be performed based on a previous user profile and/or any other suitable profile, or alternatively based on no user profile. & [0080] Generating an additional notification S300 can be repeated multiple times to provide notifications for additional imminent driving events. In variations in which S300 is performed based on the updated user profile, subsequent iterations of S300 can be based on the same updated user profile, based on a different updated user profile (e.g., a user profile further refined through additional iterations of S200), based on any suitable profile, or based on no user profile. In a first example, each iteration of S300 is based on a user profile generated during the previous iteration. In a second example, iterations of S300 performed within a single driving session use the same user profile, while iterations of S300 performed within separate driving sessions use different user profiles. In this second example, S200 can be performed once per driving session, and generating the updated user profile can be performed based on data collected from multiple iterations of S100.).  

Regarding claims 4 & 13, Curtis et al. discloses the device of claim 1 & the method of claim 10, wherein at least one of the previously- collected event data and previously-collected interval data is collected from a plurality of vehicles driven by a plurality of drivers ([0062] Controlling a vehicle notification system to provide the notification S140, functions to notify the user of the imminent driving event. The vehicle notification system can be controlled in response to prediction of an imminent driving event or at any other suitable time. The notification is provided at a notification time, preferably after the first collection time. The notification time can be within a time window after the first collection time. A time window can be a window ending a predetermined time interval after the first collection time (e.g., 1 sec, 10 sec, 1 min, 1 week, etc.), a dynamically determined time window (e.g., determined based on data such as the first data set, a window ending no later than a predicted event time, etc.), or any other suitable time window. In a specific example, the notification time precedes a predicted event time of the imminent driving event by a time interval greater than a user response time interval (e.g., determined based on a user profile, based on historical data, etc.), & 0076] In a first variation, generating a user profile S270 includes generating a user response profile based on a predicted event time and an actual event time. In one example of this variation, an updated user profile includes an updated user response profile generated based on: an actual event time substantially equal to a predicted event time (e.g., within 100 ms, 1 s, etc.); a notification time preceding the actual or predicted event time by a second time interval (e.g., 2 s, 10 s, etc.); and data including the second data set, which indicates that, after the notification time, the user took action to avoid the driving event occurrence, but that the action was taken too late to successfully avoid the driving event occurrence. In this example, the updated user response profile can be generated such that it reflects the delay between the notification time and the user's action in response to the notification. In this example, the method can additionally include determining a user response time interval based on the updated user response profile. Based on this determination, future notifications can be provided earlier relative to an associated event time. For example, a second notification associated with a second imminent driving event (e.g., subsequent driving event) can be provided such that the .  

Regarding claims 5 & 14, Curtis et al. discloses the device of claim 1 & the method of claim 10, wherein the pre-trained pattern recognition algorithm is configured to perform a pattern recognition operation on the received real-time data using a set of target values corresponding to the at least one of the plurality of vehicle events ([0036] In one variation, the data set includes an image data set collected by one or more cameras of a sensor module. The data set, including the image data set (e.g., the entire data set, a portion of the data set), can be wirelessly transmitted by the sensor module to the hub in near-real time (e.g. substantially concurrently with data sampling or collection). In a specific example of this variation, the images of the data set are cropped, dewarped, sampled, and/or otherwise altered by the sensor module before transmission to the hub. In a second variation, the data set includes a vehicle-originated data set (e.g., generated by the vehicle, collected by sensors of the vehicle). In a specific example of this variation, the vehicle-originated data set includes data indicative of the vehicle being in a reverse gear and the vehicle engine being on, and is received by the hub through an OBD-II diagnostic connector. In a second example, the data set includes both an image data set and the vehicle-originated data set. In a third example, the data set includes only the vehicle-originated .  

Regarding claims 6 & 15, Curtis et al. discloses the device of claim 1 & the method of claim 10, wherein the second warning type comprises at least one of (i) illuminating a symbol on a display panel in a more pronounced manner than in the case of the first warning type, (ii) outputting an audible sound from a speaker of the vehicle in a more pronounced manner than in the case of the first warning type, and (iii) providing a haptic warning ([0023] The processing module of the hub functions to manage communication between the system components. The processing module can additionally function to detect an imminent driving event and/or generate a notification in response to imminent driving event determination. The processing module can additionally function as a processing hub that performs all or most of the resource-intensive processing in the method. For example, the processing module can: route sensor measurements from the sensor module to the vehicle notification system, process the sensor measurements to extract data of interest, generate user interface elements (e.g., warning graphics, notifications, etc.), control user interface display on the vehicle notification system, or perform any other suitable functionality. The processing module can additionally generate control instructions for the .

Regarding claims 7 & 16, Curtis et al. discloses the device of claim 1 & the method of claim 10, wherein conducting the vehicle evasive maneuver comprising at least one of (i) controlling a brake pedal or braking system of the vehicle to avoid or mitigate the predicted at least one of the plurality of predefined vehicle events, (ii) controlling a steering wheel and/or steering system of the vehicle to avoid or mitigate the predicted at least one of the plurality of predefined vehicle events, and (iii) controlling a vehicle throttle, accelerator pedal or steering angle to avoid or mitigate the predicted at least one of the plurality of predefined vehicle events ([0052] In a second embodiment, the notification includes modifying operation of one or more vehicle controls (e.g., throttle, braking, steering, cruise control, etc.) of the vehicle. In a first variation of this embodiment, the notification includes reducing the vehicle speed and/or preparing the vehicle to reduce speed (e.g., to prevent or reduce the impact of a predicted imminent collision). A first example of this variation includes priming the vehicle brakes (e.g., such that driver depression of the brake pedal causes more rapid deceleration than a similar driver input would during normal operation). A second example of this variation includes remapping the accelerator pedal to reduce acceleration (e.g., reducing throttle amounts corresponding to all accelerator pedal positions, setting throttle amounts corresponding to the current accelerator pedal position and all lower acceleration positions to idle, etc.). A third example of this variation includes actuating the vehicle brakes to cause vehicle deceleration (e.g., light deceleration such as 0.2 g or 0.05-0.4 g, moderate deceleration such as 0.35-1 g, hard deceleration such as 0.9 g or greater). A fourth example of this variation includes actuating one or more vehicle foot pedals to gain the driver's attention (e.g., causing the brake pedal to vibrate). In a second variation of this embodiment, the notification includes controlling vehicle steering (e.g., to steer the vehicle away from an obstacle). However, the notification can include any suitable modification of vehicle control operation. ).

  Regarding claims 8 & 17, Curtis et al. discloses the device of claim 1 & the method of claim 10, wherein the pre-trained pattern recognition algorithm is ported to the memory of the device from a backend server after undergoing a database reduction operation ([0031] As shown in FIG. 6, in a second variation of the method, the notification is generated on-board the vehicle by an on-board vehicle system. The notification is preferably generated by a hub, but can alternatively be generated by a user device, vehicle notification system, sensor module, or vehicle computing system (e.g., vehicle processor). In this variation, the vehicle .  

Regarding claims 9 & 18, Curtis et al. discloses the device of claim 1 & the method of claim 10, wherein the real-time data further comprises real-time data relating to at least one of environmental conditions and driving conditions ([0016] The sensor module of the system functions to record sensor measurements indicative of the vehicle environment and/or vehicle operation. As shown in FIG. 2, the sensor module is configured to mount to the vehicle (e.g., vehicle exterior, vehicle interior), but can alternatively be otherwise arranged relative to the vehicle. In one example, the sensor module (e.g., a camera frame) can record images, video, and/or audio of a portion of the vehicle environment (e.g., behind the vehicle, in front of the vehicle, etc.). In a second example, the sensor module can record proximity measurements of a portion of the vehicle (e.g., blind spot detection, using RF systems). The sensor module can include a set of sensors (e.g., one or more sensors), a processing module, and a communication module. However, the sensor module can include any other suitable component. The sensor module is preferably operable between a standby and streaming mode, but can alternatively be operable in any other suitable mode. & [0017] The set of sensors function to record measurements indicative of the vehicle environment. Examples of sensors that can be included in the set of sensors include: cameras (e.g., stereoscopic cameras, multispectral cameras, hyperspectral cameras, etc.) with one or more lenses (e.g., fisheye lens, wide angle lens, etc.), temperature sensors, .  


Response to Arguments
 	
Claim Rejection under 35 U.S.C. § 103

Applicant’s arguments, see Applicant Arguments /Remarks pages 6-10, filed on 10/21/2021,  with respect to claims 1, 3-10, 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Regarding argued claim citation “a pattern recognition module that is trained to predict the likelihood that the at least one of the plurality of predefined vehicle events  will occur”  using ... previously-collected interval data, which corresponds to data collected at predetermined time intervals unassociated with the plurality of predefined vehicle events" & “using previously-collected event data”; Curtis et al.  Pub. No.: US 20170072850 A1, in view of Breed, Patent No.:  US 9102220 B2, further in view of Wang et al., Pub. No.: US 20090040054 A1, and further in view of Funk et al. Pub. No.: US 20120212353 A1; discloses each and every element of the subject claim either expressly or inherently. 


Regarding applicant arguments about the secondary prior art used in office action, the newly added secondary prior,  Wang et al., Pub. No.: US 20090040054 A1, discloses all arguments;
First and Second, Wang et al. uses “predict” language and as stated in abstract : “Systems and methods are disclosed to predict driving danger by capturing vehicle dynamic parameter, driver physiological data and driver behavior feature; applying a learning algorithm to the features; and predicting driving danger.” & Second, it uses the “vehicle dynamic parameter”.
Third, refer to at least para.[0022], [0027]-[0028] in combination with Curtis et al. in view of Breed et al.,  “the process collects driving condition data from a plurality of sensor inputs (10). The system uses multiple sensor inputs and statistical modeling to predict the driving risk level.” & “to model the temporal patterns that lead to safe/dangerous driving state, one or more sequential supervised learning algorithms are used, including Hidden Markov Model, Conditional Random Field and Reinforcement Learning (20).” which may disclose “previously-collected interval data” 
Fourth, the combination of Wang et al. with Breed and Curtis results a reasonable expectation of success to support the conclusion of obviousness. 
Fifth, the rejection succeeds that  proposed motivation for incorporating the pattern recognition module of Wang et al. into the system of Curtis in view of Breed et al. meet the claim features, as shown on the current office action associated paragraphs and/or pages. 

 
Curtis et al.  Pub. No.: US 20170072850 A1, in view of Breed, Patent No.:  US 9102220 B2, further in view of Wang et al., Pub. No.: US 20090040054 A1, and further in view of Funk et al. Pub. No.: US 20120212353 A1, discloses each and every element of the subject claim either expressly or inherently; either alone or in combination.

Since, Curtis et al.  Pub. No.: US 20170072850 A1, in view of Breed, Patent No.:  US 9102220 B2, further in view of Wang et al., Pub. No.: US 20090040054 A1, and further in view of Funk et al. Pub. No.: US 20120212353 A1, discloses all claim elements either expressly or inherently, therefore, additional prior art references such as; 
Hoffberg et al., US 20120036016 A1, teaches VEHICULAR INFORMATION SYSTEM AND METHOD, and has sample references para. [0905]-[0906],
Tran et al., US 20180001184 A1, teaches SMART  DEVICE, and has sample references para. [0222]-[0512] “[0223], etc.
which anticipate the argued invention elements, have not been utilized. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HOWARD S M et al.	US 20200079369 A1	Data collection and processing device for vehicle, 
BOCCADORO; Marco et al.	US 20180147645 A1	METHOD FOR MACHINING AND INSPECTING OF WORKPIECES
Tran; Bao et al.	US 20180001184 A1	SMART  DEVICE
MISHRA; Akshaya K. et al.	US 20170103267 A1	Machine Learning Platform for Performing Large Scale Data Analytics
Hoffberg; Steven M. et al.	US 20120036016 A1	VEHICULAR INFORMATION SYSTEM AND METHOD
Breed; David S. et al.	US 20090033540 A1	Accident Avoidance Systems and Methods
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 


/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665